Citation Nr: 1035398	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-32 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, 
claimed as residuals of a cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served from March 1944 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a 
bilateral hip disorder, to include as secondary to a 
bilateral foot disorder, has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that further development is necessary prior to 
final adjudication of the Veteran's claim.

The Veteran has contended that he has a current foot disorder 
that is due to service.  Specifically, the Veteran contends that 
he was forced to march in extremely cold weather, incurred frozen 
feet, and now has a bilateral foot disability, which has 
previously required surgery.  The Veteran's separation document 
indicates that he was awarded the Combat Infantryman Badge and 
had service in the Ardennes and Rhineland.  As such, the Board is 
accepts his account of exposure to cold temperatures.  
38 U.S.C.A. § 1154(b).

Post-service records indicate that the Veteran underwent 
treatment and surgery in March 1968 and December 1969 for nodular 
plantar fasciitis of the feet.  A July 1970 VA examination report 
indicates that the Veteran had some remaining nodular tumors of 
the plantar fascia and considerable pes cavus of both arches.  
While there are no additional medical records showing treatment 
for the Veteran's feet following the July 1970 VA examination, 
the Veteran currently complains of pain in his feet.

The Board, therefore, finds that a remand is necessary to afford 
a VA examination to determine the etiology of any currently 
diagnosed foot disability.

Additionally, the record shows that the Veteran was awarded 
disability benefits from the Social Security Administration (SSA) 
in December 1969.  This is the same time that the Veteran was 
awarded non-service-connected pension from VA based, in part, on 
his fasciitis of both plantar fascia, as documented in an August 
1970 rating decision.  As such, records associated with this 
determination are potentially relevant to the Veteran's claim, 
and the RO should attempt to obtain them.  While SSA records are 
not controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, 
when the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding with 
the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should request from SSA a copy of 
its determination on the Veteran's claim for 
disability benefits, as well as copies of all 
medical records underlying its determination.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  Any negative search 
should be documented in the claims file and 
communicated to the Veteran.

2.  The RO should arrange for the Veteran to 
undergo a VA examination.  The claims file 
should be made available to the examiner for 
review.  The examiner is asked to review the 
claims file, examine the Veteran, and 
identify any current feet diagnoses.  For 
each disability diagnosed, the examiner 
should opine whether it is at least as 
likely as not (i.e., is there a 50 percent 
or greater probability) that the disability 
had its onset in or is medically related to 
service.

A clear rationale should be provided for the 
opinion offered.  The examiner is 
specifically instructed to consider the 
Veteran's statements regarding his exposure 
to cold temperatures in service as credible 
history.
The examiner is asked to consider the March 
1968 and December 1969 VA records when 
rendering the opinion.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case and afford the Veteran 
and his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


